A proceeding under article 78 of the Civil Practice Act to review a determination of the State Tax Commission imposing unincorporated business taxes upon petitioners for the years 1941 and 1942 under article 16-A of the Tax Law. Petitioners, as copartners, claim exemption from an unincorporated business tax on the ground that the petitioner, Hyman Adelsberg, acting for the partnership, was engaged in a professional occupation. This petitioner claimed to be a valuation expert who by reason of specialized study and knowledge is equipped to handle complex problems relating to the evaluation of real property. Giving every favorable intendment to the claim of petitioners, and conceding the ability of the petitioner, Hyman Adelsberg, as a valuation expert, we find no cogent ground for holding that the latter was engaged in the practice of a profession. Determination unanimously confirmed, with $59 costs and disbursements. Present — Foster, P. J., Hefiiérnan, Deyo, Bergan and Coon, JJ.